DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims status
In the amendment filed on June 16, 2021, claims 1, 2, 25, 34, 39 and 44 have been amended.  Therefore, claims 1-49 are currently pending for examination.

Double Patenting
Regarding Double patent rejection made over U.S. Patent 10,239,457 on previous office action is withdrawn because, in view of Applicants' amendments to claims 1, 25 and 39 and Applicants arguments (on page 19, second paragraph and page 20, first paragraph) filed on 6/16/2021, the claims are patentably distinct from the claims in the U.S. Patent 10,239,457.

Allowable Subject Matter
Claims 1-49 are allowed.
The following is an examiner's statement of reasons for allowance: 
Regarding claim 1, the prior art of record does not sufficiently teach or suggest the claimed limitations in their entirety, such as “wherein said video display device comprises a polarizer and a diffuser”, “wherein said video display device comprises at least one brightness enhancement film” and  “wherein backlighting for said video display screen is provided by at least one white light emitting light-emitting diode: wherein intensity of light emitted by said at least one white light emitting light- emitting diode is controlled via pulse width modulation (PWM)” in combination with “a common image processor for processing first image data captured by said forward-viewing camera and second image data captured by said rearward-viewing camera; wherein said common image processor utilizes object detection software at least during processing of first image data captured by said forward-viewing camera to detect at least one vehicle present exterior the equipped vehicle; a video display screen of a video display device located within the interior cabin of the equipped vehicle, wherein said video display screen is viewable by a driver of the equipped vehicle when operating the equipped vehicle” and  “wherein, responsive to the equipped vehicle being shifted into the reverse gear and while the driver of the equipped vehicle is executing the reversing maneuver, video images derived from second image data captured by said rearward-viewing camera are displayed by said video display screen with a contrast ratio of at least 180:1; and wherein, when the equipped vehicle is travelling forward, said common image processor processes first image data captured by said forward-viewing camera for (i) a lane departure warning system of the equipped vehicle, (ii) a headlamp control system of the equipped vehicle and (iii) a traffic sign recognition system of the equipped vehicle”.

Regarding claim 25, the prior art of record does not sufficiently teach or suggest the claimed limitations in their entirety, such as “a central video display screen of a central video display device located at a central region of the interior cabin, wherein said central video display screen is viewable by a driver of the equipped vehicle when operating the equipped vehicle;” and “wherein said central video display device comprises a polarizer and a diffuser; wherein said central video display device comprises at least one brightness enhancement film; wherein backlighting for said central video display screen is provided by at least one white light emitting light-emitting diode; wherein intensity of light emitted by said at least one white light emitting light- emitting diode is controlled via pulse width modulation (PWM)” in combination with “said rearward-viewing camera are displayed by said video display screen with a contrast ratio of at least 180:1” and “wherein said driver-side video display screen is viewable by the driver of the equipped vehicle when operating the equipped vehicle; a passenger-side video display screen of a passenger-side video display device located at a passenger side region of the equipped vehicle, wherein said passenger-side video display screen is viewable by the driver of the equipped vehicle when operating the equipped vehicle; wherein video images derived from image data captured by said driver-side camera located at the driver side region of the equipped vehicle are displayed at said driver-side video display screen so that the driver of the equipped vehicle viewing the displayed video images at said driver-side video display screen can readily associate the displayed video images with the driver side of the equipped vehicle; wherein video images derived from image data captured by said passenger-side camera located at the passenger side region of the equipped vehicle are displayed at said passenger-side video display screen so that the driver of the equipped vehicle viewing the displayed video images at said passenger-side video display screen can readily associate the displayed video images with the passenger side of the equipped vehicle”.

Regarding claim 39, the prior art of record does not sufficiently teach or suggest the claimed limitations in their entirety, such as  “a central video display screen of a central video display device located at a central region of the interior cabin, wherein said central video display screen is viewable by a driver of the equipped vehicle when operating the equipped vehicle” and “wherein said central video display device comprises a polarizer and a diffuser; wherein said central video display device comprises at least one brightness enhancement film; wherein backlighting for said central video display screen is provided by at least one white light emitting light-emitting diode; wherein intensity of light emitted by said at least one white light emitting light- emitting diode is controlled via pulse width modulation (PWM);” in combination with “wherein, responsive to the equipped vehicle being shifted into a reverse gear and while the driver of the equipped vehicle is executing a reversing maneuver, video images derived from second image data captured by said rearward-viewing camera are displayed by said central video display screen; wherein, responsive to the equipped vehicle being shifted into a-the reverse gear and while the driver of the equipped vehicle is executing the reversing maneuver, second image data captured by said rearward-viewing camera is processed at said common image processor; wherein said common image processor utilizes object detection software during processing of second image data captured by said rearward-viewing camera to determine objects present exterior the equipped vehicle in the field of view of said rearward-viewing camera that are in danger of being impacted by the equipped vehicle as the equipped vehicle travels rearward; and wherein, responsive to determination of an object present exterior the equipped vehicle in the field of view of said rearward-viewing camera that is in danger of being impacted by the equipped vehicle as the equipped vehicle travels rearward, the equipped vehicle automatically brakes.”.

Regarding claims 2-24, 26-38 and 40-49, the claims are found allowable due to their dependence upon an already allowed claim and lacking any technical errors.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nay Tun whose telephone number is (571)270-7939.  The examiner can normally be reached on Mon-Thurs from 9:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, Curtis Kuntz can be reached on (571) 272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/Nay Tun/Primary Examiner, Art Unit 2687